DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claim 1 and the specification, as well as the addition of claims 21 – 22. Claims 7 – 8 were previously withdrawn. A spot translation of Applicant’s PCT publication (WO 2015/103872 A1) by a USPTO translator confirmed the amendments of claim 1 and the specification have proper support. No new matter has been added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
According to Applicant’s specification, “In the reflective layer, the copolymer containing an ethylene segment (-CH2-CH2-) is selected from one or more of ethylene-acrylic acid copolymer, ethylene-hexene copolymer, ethylene-octene copolymer, ethylene-vinyl acetate copolymer and ethylene acrylate copolymer” (paragraph [0062]). There is no teaching within Applicant’s specification of “the copolymer containing the ethylene segment (-CH2-CH2-) comprises ethylene methacrylate copolymer” as claimed in claim 22.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 4, 6, 9 – 13, 17 – 19, & 21 – 22 are rejected under 35 U.S.C. 103 as being obvious over Yamada et al. (U.S. Patent No. 6,335,479 B1), in view of Jiang et al. (CN102945877).
Yamada et al. teach a protective sheet for protecting the front or back surfaces of a solar battery module (Applicant’s “solar cell backsheet”) comprising a front surface (1), a bond layer (Applicants “connecting layer”), a fiber-reinforced layer (Applicant’s “structural reinforcement layer”), and a back surface protective sheet of foil (Applicant’s “reflective layer”). The fiber reinforcement, such as glass fibers or carbon fibers, although not shown in the figures, may be used to form a fiber reinforcing layer, which may be positioned anywhere between the front surface protective sheet (the weather resistant layer) and the back surface protective sheet (reflective foil) (Col. 7, Lines 28 – 33, Col. 29, Lines 54 – 58, & Col. 33, Lines 12 – 18), and formed of polypropylene or modified polypropylene (Col. 33, Lines 12 – 28) (claims 1 & 9 – 13). The adhesive (connective) layers are used for bonding the protective sheets to the photovoltaic layer (13) (Col. 9, Lines 6 – 10) (claim 1). Each of the layers of the laminate may be bonded together using an extruded adhesive (Col. 69, Lines 9 – 10, 56 – 59 & Col. 70, Lines 1 - 2). Therefore, Yamada et al clearly suggest a second connecting layer between the structural reinforcement layer and the reflective layer (claim 4). The bonding layer (Applicant’s “connecting layer”) is an ethylene-acrylate (acrylic acid) copolymer (Col. 69, Lines 36 – 52 & Col. 100, Lines 55 - 67) (claims 6 & 17 – 19). Additionally, the back surface protective sheet (Applicant’s “reflective layer”) contains white inorganic pigment, such as titanium oxide (see Example 12, Col. 26, Lines 35 – 36) (claim 1).

    PNG
    media_image1.png
    200
    390
    media_image1.png
    Greyscale


However, Yamada et al. list polyamide as one of many possible polymer resins which may be used to form the weather-resistant layer (Col. 14, Lines 48 – 61 & Col. 16, Line 57), which may be biaxially oriented (Col. 14, Lines 66 – 67 & Col. 17, Line 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form a protective (back) sheet for a solar battery which contains a biaxially stretched weather-resistant layer comprising polyamide (claim 1).
Yamada describes a highly reflective layer which is either a deposited Ag or Al film or a resin film containing dispersed white pigment (column 108, lines 33 to 35). This is with respect to the seventh embodiment of Yamada. The resin is not further discussed. Yamada does not describe the resin reflective layer is formed by blending polyethylene, a copolymer containing an ethylene segment (-CH2-CH2-), a UV stabilizer, and an inorganic white pigment.
Jiang et al. teach a solar battery backboard comprising a weather resistant layer, an adhesive layer, a barrier layer, an enhancement layer, and a bonding reflective layer. The bonding reflective layer is formed of a polymer, inorganic white pigment, and an anti-UV stabilizer. The polymer is one or more of polyethylene, polypropylene, ethylene vinyl acetate copolymer, ethylene propylene copolymer, ethylene butyl acrylate, ethylene methyl acrylate (“ethylene methacrylate”), and ethylene acrylate maleic anhydride resin. The adhesive (bonding) reflective layer increases the reflectivity of the 
Therefore, based on the teachings of Jiang et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the highly reflective resin layer taught by Yamada et al. using a composition comprising polyethylene, a copolymer containing an ethylene segment, a UV stabilizer, and an inorganic white pigment because such a composition increases the reflectivity of the sunlight passing through the solar cell, improve the utilization rate of sunlight, which improves the power generation efficiency and can prevent UV rays from penetrating the back sheet.

With regard to claim 21, as discussed above, Jiang et al. teach the copolymer containing ethylene segment comprises ethylene acrylate copolymer or ethylene-vinyl acetate polymer (paragraphs [0020] & [0049]).
With regard to claim 22, as discussed above, Jiang et al. teach the copolymer containing ethylene segment comprises ethylene methyl acrylate (“methacrylate”) copolymer (paragraphs [0020] & [0049]).

When considering the ratios claims 2 – 3 in terms of a specific unit, such as microns, Yamada et al. teach there is no restriction on the thickness of the weather-resistant sheet, but may be in the range of several micrometers to about 300 µm (Col. 17, Lines 7 – 9), which includes Applicant’s range of 20 – 100 (claim 2), and 30 – 60 (claim 3). The thickness of the back surface protective sheet or foil (Applicant’s (claim 2), and more preferably 25 – 150 µm, which is within Applicant’s claimed range of 20 - 150 (claim 3) (Col. 15, Lines 37 – 39). Yamada et al. teach a working example of a fiber reinforcement layer comprising polycyclopentadiene resin and glass fibers, wherein the layer has a thickness of 100 µm (Col. 38, Lines 23 – 31 & Col. 39, Lines 8 - 17), which is within Applicant’s claimed range of 40 - 400.  It would have been obvious to one of ordinary skill in the art to form a polypropylene modified fiber reinforcement layer of the same thickness (claim 2).
Yamada et al. do not teach an example of their fiber-reinforcement layer having a thickness in the range of 150 – 300 µm (claim 3).
	However, absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness (and therefore the claimed thickness ratio) through routine experimentation in order to achieve the desired reinforcement to the protective layer. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (claim 3).

Claims 5, 9 – 13, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. & Jiang et al., as applied to claim 1 above, and further in view of Kim et al. (US 2013/0053501 A1) as evidenced by Omnexus (https://omnexus.specialchem.com/selection-guide/polyamide-pa-nylon)  and Remichem (https://www.acpo.com/polypropylene/)
(claim 20). Furthermore, as discussed above, Yamada et al. teach the fiber reinforced layer (Applicant’s “structural reinforcement layer”) comprises a polypropylene or modified polypropylene and glass fibers (inorganic fibers). 
However, Yamada et al. do not teach the melting point of the reinforcement layer has a melting point of higher than 145°C, or the presence of heat stabilizer in the reinforcement layer (claim 5). Yamada et al. also do not teach the reinforcement layer includes an engineering plastic, such as polyamide or polyphenylene oxide (claims 5 & 9 – 13).
Kim et al. teach a solar article (paragraph [0005]) comprising a composite formed of glass reinforcing fibers (claim 5), an engineering plastic, such as polyamide (e.g. polyamide 6, 66, 11, 12, 46, 610) (paragraph [0021]) (claims 9 – 13), a general use plastic of a polyalkylene, such as polypropylene (paragraphs [0013] & [0022]), and heat stabilizers (paragraph [0025]). The resin blend may only be partly melted below a temperature of 220°C (paragraph [0025]). Therefore, the blend taught by Kim et al. meets Applicant’s (i) definition for the modified polypropylene (claim 5). The composite is both strong and lightweight (paragraphs [0012] & [0019]).
Furthermore, as evidenced by Omnexus, polyamide 6 has a melting point of 223°C and polyamide 66 has a melting point of 255°C. As evidenced by Remichem, polypropylene has a melting point of 165°C. Therefore, it would be obvious to a person 
Therefore, based on the teachings Kim et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to achieve a heat stabilized, strong, lightweight fiber reinforcement layer by incorporating heat stabilizers and engineering plastic, such as polyamide, to the fiber reinforced polypropylene layer taught by Yamada et al.

Claims 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. or Yamada et al. & Kim et al., in view of Jiang et al., as applied to claims 1, 5, & 9 above, and further in view of Pawlik et al. (US 2013/0092232 A1).
Yamada et al. teach the weather-resistant layer is composed of polyamide (PA), but fail to teach the weather-resistant layer also contains a heat stabilizer, a UV stabilizer, and an inorganic material.
Pawlik et al. teach a back cover for a solar module (paragraphs [0027] – [0028]) comprising an outer layer (a) (Applicant’s “weather-resistant” layer) composed of polyamide (VESTAMID® L1901 (PA 12) (paragraphs [0046]), UV light absorber, and titanium oxide (inorganic material) (paragraphs [0088] – [0089]), and heat stabilizer (paragraph [0077]). UV light protection and heat stabilizers provides protection against weathering influences (paragraphs [0004] & [0077]). The titanium dioxide serves as a light-reflecting filler (paragraph [0077]).
Therefore, based on the teachings of Pawlik et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate UV .

Response to Arguments
Applicant argues, “Yamada describes a highly reflective layer which is either a deposited Ag or Al film or a resin film containing dispersed white pigment (column 108, lines 33 to 35). This is with respect to the seventh embodiment of Yamada. The resin is not further discussed. An alternate layer, for the absorption of ultra violet radiation is mentioned also with respect to the seventh embodiment. This comprises ultraviolet absorbing particles in an acrylic resin or a silicone resin.
“Yamada does not however describe a resin comprising polyethylene and a copolymer containing an ethylene segment (-CH2-CH2-). Certainly, Yamada does not describe a reflective layer that is formed by blending polyethylene, a copolymer containing an ethylene segment (-CH2-CH2-), a UV stabilizer, and an inorganic white pigment” (Remarks, Pgs. 8 – 9).
EXAMINER’S RESPONSE: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues, “Kim concerns a lightweight reinforced plastic composite resin composition. Kim does not disclose or describe a reflective layer at all and therefore 
Applicant argues, “Pawlik describes a light reflective filler in polypropylene layer [0078]. However, it does not describe the reflective layer claimed. Accordingly, neither does Pawlik remedy the deficiencies of Yamada as noted above. Therefore, withdrawal of this rejection is an order” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781